JUSTICE BUCKLEY, dissenting: I dissent from the majority’s opinion because the majority is wrong in slavishly holding that the rate of inflation should not be considered in determining damages in a wrongful death case. Moreover, the damages awarded in this case are palpably inadequate and should be reversed. The majority concluded that defendants’ definition of “present cash value” was proper simply because it followed the language of Illinois Pattern Jury Instruction, IPI Civil 2d No. 34.05. However, the majority failed to recognize the unjust paradox of this instruction. On the one hand, this instruction discounts future damages to avoid a windfall for plaintiff, because a dollar received today is almost always worth more than the same dollar received in the future. (See O’Shea v. Riverway (7th Cir. 1982), 677 F.2d 1194, 1199.) On the other hand, this instruction does not consider the opposite effect the rate of inflation can have on damages. In effect, this instruction assumes a zero inflation rate with the purchasing power of the dollar remaining constant. These assumptions are completely out of touch with the reality of modem economics. In Jones & Laughlin Steel Corp. v. Pfeifer (1983), 462 U.S. 523, 540-41, 76 L. Ed. 2d 768, 785-786, 103 S. Ct. 2541, 2552-53, the United States Supreme Court recognized that in calculating future damages: “ ‘[T]he administrative convenience of ignoring inflation has some appeal when inflation rates are low, to ignore inflation when rates are high is to ignore economic reality.’ ” (462 U.S. 523, 540-41, 76 L.Ed. 2d 768, 785-86, 103 S. Ct. 2541, 2552-53, quoting United States v. English (9th Cir. 1975), 521 F.2d 63, 75.) And as a renowned legal commentator has noted: “The entire concept of reducing an award to present cash value necessarily postulates that the value of the dollar will remain intact. It would be economically inconceivable for any modern court to rule that the value of the dollar has remained or will remain constant.” J. Kennedy, Proof of Damages sec. 6 — 1, at 6 — 147 (Ill. Inst, for Cont. Legal Educ. 1977). Almost all of our sister States have held that it is proper for the trier of fact to consider the effect inflation will have on the present cash value of future damages. (Rodriguez v. McDonnell Douglas Corp. (1978), 87 Cal. App. 3d 626, 662, 151 Cal. Rptr. 399, 419; Bould v. Touchette (Fla. 1977), 349 So. 2d 1181, 1185-86; Richmond Gas Corp. v. Reeves (1973), 158 Ind. App. 338, 369, 302 N.E.2d 795, 815-16; Ossenfort v. Associated Milk Producers, Inc. (Minn. 1977), 254 N.W.2d 672, 684; Cords v. Anderson (1977), 80 Wis. 2d 525, 550-52, 259 N.W.2d 672, 683-84; see generally Annot., 21 A.L.R.4th 21 (1983) (commenting that the majority of jurisdictions permit the trier of fact to consider the effects of inflation).) Indeed, in two Illinois cases the court held that plaintiff’s argument to. the jury that inflation should be considered in determining the present cash value of future lost earnings was not inflammatory because it merely “stated what would appear to be obvious to the average juror.” Crabtree v. St. Louis-San Francisco Ry. Co. (1980), 89 Ill. App. 3d 35, 40, 411 N.E.2d 19, 23; Powers v. Illinois Central Gulf R.R. Co. (1981), 92 Ill. App. 3d 1033, 1041, 416 N.E.2d 1161, 1167. The majority opinion relies on Raines v. New York Central R.R. Co. (1970), 129 Ill. App. 2d 294, 263 N.E.2d 895, rev’d on other grounds, (1972), 51 Ill. 2d 428, 283 N.E.2d 230, for the proposition that under Illinois law, evidence of inflation should not be presented to the jury. Raines held that evidence of inflation should not be considered because it is too speculative and inflammatory. The United States Supreme Court, however, has indicated that evidence of inflation is not too speculative and may properly be put before the jury. (Norfolk & Western Ry. v. Liepelt (1980), 444 U.S. 490, 494, 62 L. Ed. 2d 689, 694, 100 S. Ct. 755, 757-58.) In Liepelt, the court stated that: “[F]uture employment itself, future health, future personal expenditures, future interest rates and future inflation are also matters of estimate and prediction. Any of these issues might provide the basis for protracted expert testimony. *** [T]he trial bar and the trial bench has developed effective methods of presenting the essential elements of an expert calculation in a form that is understandable by juries that are increasingly familiar with the complexities of modem life.” (Emphasis added.) As Liepelt recognized, given proper expert evidence the trier of fact could consider future inflation, in the same manner it considers future interest in arriving at a discount rate. The speculative nature of testimony concerning future inflation is no different than the speculative nature of evidence of future interest. There is no logical reason to consider evidence of future interest without also considering evidence of future inflation. (See Jones & Laughlin Steel Corp. v. Pfeifer (1983), 462 U.S. 523, 540, 76 L. Ed. 2d 768, 785, 103 S. Ct. 2541, 2552.) The rationale for excluding evidence of inflation expressed in Raines is flawed and should be abandoned. Under the majority’s view of Illinois law, the plaintiff is not being fully compensated for the present cash value of her future damages. By trying to adjust the damages calculations to avoid a windfall for the plaintiff, the court instead is bestowing a windfall on the negligent tortfeasor. This anomalous situation distorts a basic tenet of our tort system. No matter what damages formula is used, the jury’s award of $150,000 in this case is palpably inadequate. The record indicates that this award barely compensates Amy Alsup for the monetary damages (e.g., wage contributions, services) she has suffered during the 10 years since her mother’s death. Moreover, this award does not compensate Amy for the damages she will suffer from the time of trial until her majority. After all the monetary damages are subtracted from the jury’s award, it wipes out the very important but intangible value of a mother/child relationship. The record in the instant case shows that Amy and her mother had a close and loving relationship. This relationship was ended at a time when Amy was no more than a two-year-old infant. During her childhood she never experienced the love, caring and affection of her mother. Furthermore, Amy will never experience her mother’s guidance and understanding as she attains adulthood. For the jury to place no value on the loss of this relationship is a gross injustice. In sum, I would reverse this case because the definition of present cash value presented to the jury was erroneous, and the damages are palpably inadequate. I would remand this case for a proper determination of the damages.